

EXHIBIT 10.2


The Stanley Black & Decker 2017 Management Incentive Compensation Plan
1.
Purpose. The purpose of Stanley Black & Decker Management Incentive Compensation
Plan is to reinforce corporate, organizational and business-development goals,
to promote the achievement of year-to-year financial and other business
objectives and to reward the performance of eligible employees in fulfilling
their personal responsibilities.

2.    Definitions. The following terms, as used herein, shall have the following
meanings:
(a)
“Affiliate” shall mean, with respect to the Company or any of its subsidiaries,
any other Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company.

(b)
“Award” shall mean an incentive compensation award, granted pursuant to the Plan
that is contingent upon the attainment of Performance Goals with respect to a
Performance Period.

(c)
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(d)
“Board” shall mean the Board of Directors of the Company.

(e)
A "Change in Control" shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

(1)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (3) below;
or

(2)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareowners was approved or
recommended by a vote of at least two-thirds








--------------------------------------------------------------------------------




(2/3) of the directors then still in office who either were directors on the
date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or
(3)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (i) a merger or consolidation which results in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company's then outstanding
securities; or

(4)
the shareowners of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareowners of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

(f)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

(g)
“Committee” shall mean the Compensation and Organization Committee of the Board
of Directors, the composition of which shall at all times consist solely of two
or more "outside directors" within the meaning of section 162(m) of the Code.

(h)
“Company” shall mean Stanley Black & Decker, Inc. and its successors.

(i)
“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of the
Code.



2



--------------------------------------------------------------------------------




(j)
“Disability” shall have the meaning set forth in Section 22(e)(3) of the Code,
or any successor provision.

(k)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(l)
“Participant” shall mean any employee of the Company or an Affiliate who is,
pursuant to Section 4 of the Plan, selected to participate in the Plan.

(m)
“Performance Goals” shall mean performance goals based on one or more of the
following criteria, determined in accordance with generally accepted accounting
principles, where applicable: (i) pre-tax income or after-tax income; (ii)
earnings including operating income, earnings before or after taxes, earnings
before or after interest, depreciation, amortization, or extraordinary or
special items; (iii) net income excluding amortization of intangible assets,
depreciation and impairment of goodwill and intangible assets; (iv) operating
income; (v) earnings or book value per share (basic or diluted); (vi) return on
assets (gross or net), return on investment, return on capital, or return on
equity; (vii) revenue or return on revenues; (viii) net tangible assets (working
capital plus property, plants and equipment) or return on net tangible assets
(operating income divided by average net tangible assets) or working capital;
(ix) operating cash flow (operating income plus or minus changes in working
capital less capital expenditures); (x) cash flow, free cash flow, cash flow
return on investment (discounted or otherwise), net cash provided by operations,
or cash flow in excess of cost of capital; (xi) sales or sales growth; (xii)
operating margin or profit margin; (xiii) share price or total shareholder
return; (xiv) earnings from continuing operations; (xv) cost targets, reductions
or savings, productivity or efficiencies; (xvi) economic value added; and (xvii)
strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration or market share, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, financial management, project management, supervision of litigation,
information technology, or goals relating to divestitures, joint ventures or
similar transactions. Where applicable, the Performance Goals may be expressed
in terms of attaining a specified level of the particular criterion or the
attainment of a percentage increase or decrease in the particular criterion, and
may be applied to one or more of the Company or a parent or subsidiary of the
Company, or a division or strategic business unit of the Company, or may be made
relative to the performance of other companies or subsidiaries, divisions,
departments, regions, functions or other organizational units within such other
companies, all as determined by the Committee. The Performance Goals may include
a threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur) and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).



3



--------------------------------------------------------------------------------




Each of the foregoing Performance Goals shall be evaluated in accordance with
generally accepted accounting principles, where applicable, and shall be subject
to certification by the Committee.
(n)
“Performance Period” shall mean, unless the Committee determines otherwise, a
period of no longer than 12 months.

(o)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareowners of the Company in substantially the
same proportions as their ownership of shares of the Company.

(p)
“Plan” shall mean the Stanley Black & Decker Management Incentive Compensation
Plan, as amended from time to time.

(q)
"Retirement" shall mean a Participant's termination of employment with the
Company or an Affiliate thereof at or after attaining age 55 and completing ten
years of service.

3.
Administration. The Plan shall be administered by the Committee. The Committee
shall have the authority in its sole discretion, subject to and not inconsistent
with the express provisions of the Plan, to administer the Plan and to exercise
all the powers and authorities either specifically granted to it under the Plan
or necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the terms,
conditions, restrictions and performance criteria, including Performance Goals,
relating to any Award; to determine whether, to what extent, and under what
circumstances an Award may be settled, cancelled, forfeited, or surrendered; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of Awards; and to make all other determinations deemed necessary or
advisable for the administration of the Plan. The Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any parent or
subsidiary of the Company or the financial statements of the Company or any
parent or subsidiary of the Company, in response to changes in applicable laws
or regulations or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles; provided that, with respect to any Award to a Covered Employee such
adjustment shall only be made to the extent it does not result in the loss of
the otherwise available exemption of such award under Section 162(m) of the
Code.



4



--------------------------------------------------------------------------------




All decisions, determinations and interpretations of the Committee shall be
final and binding on all persons, including the Company and the Participant (or
any person claiming any rights under the Plan from or through any Participant).
Subject to Section 162(m) of the Code or as otherwise required for compliance
with other applicable law, the Committee may delegate all or any part of its
authority under the Plan to any officer or officers of the Company.
4.
Eligibility. Awards may be granted to Participants in the sole discretion of the
Committee. In determining the persons to whom Awards shall be granted and the
Performance Goals relating to each Award, the Committee shall take into account
such factors as the Committee shall deem relevant in connection with
accomplishing the purposes of the Plan.

5.
Terms of Awards. Awards granted pursuant to the Plan shall be communicated to
Participants in such form as the Committee shall from time to time approve and
the terms and conditions of such Awards shall be set forth therein.

(a)
In General. On or prior to the earlier of the 90th day after the commencement of
a Performance Period or the date on which 25% of a Performance Period has
elapsed, the Committee shall specify in writing, by resolution of the Committee
or other appropriate action, the Participants for such Performance Period and
the Performance Goals applicable to each Award for each Participant with respect
to such Performance Period. Unless otherwise provided by the Committee in
connection with specified terminations of employment, payment in respect of
Awards shall be made only if and to the extent the Performance Goals with
respect to such Performance Period are attained.

(b)
Special Provisions Regarding Awards. Notwithstanding anything to the contrary
contained in this Section 5, in no event shall payment in respect of an Award
granted for a Performance Period be made to a Participant who is or is
reasonably expected to be a Covered Employee exceed the lesser of 300% of the
Participant's annual base salary on the date the Performance Period commences
for any twelve month period or $5,000,000. The Committee may, in its sole
discretion, increase (subject to the maximum amount set forth in this Section
5(b)) or decrease the amounts otherwise payable to Participants upon the
achievement of Performance Goals under an Award; provided, however, that in no
event may the Committee so increase the amount otherwise payable to a Covered
Employee pursuant to an Award.

(c)
Time and Form of Payment. Subject to Section 6(h), all payments in respect of
Awards granted under this Plan shall be made in cash on the 45th day following
the end of the Performance Period but in no event later than the 45th day
following the fiscal year in which the Award vests.

6.
General Provisions.



5



--------------------------------------------------------------------------------




(a)
Compliance with Legal Requirements. The Plan and the granting and payment of
Awards, and the other obligations of the Company under the Plan shall be subject
to all applicable federal and state laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required.

(b)
Nontransferability. Awards shall not be transferable by a Participant except
upon the Participant’s death following the end of the Performance Period but
prior to the date payment is made, in which case the Award shall be transferable
in accordance with any beneficiary designation made by the Participant in
accordance with Section 6(l) below or, in the absence thereof, by will or the
laws of descent and distribution.

(c)
No Right To Continued Employment. Nothing in the Plan or in any Award granted
pursuant hereto shall confer upon any Participant the right to continue in the
employ of the Company or to be entitled to any remuneration or benefits not set
forth in the Plan or to interfere with or limit in any way whatever rights
otherwise exist of the Company to terminate such Participant’s employment or
change such Participant’s remuneration.

(d)
Withholding Taxes. Where a Participant or other person is entitled to receive a
payment pursuant to an Award hereunder, the Company shall have the right either
to deduct from the payment, or to require the Participant or such other person
to pay to the Company prior to delivery of such payment, an amount sufficient to
satisfy any federal, state, local or other withholding tax requirements related
thereto.

(e)
Amendment, Termination and Duration of the Plan. The Board or the Committee may
at any time and from time to time alter, amend, suspend, or terminate the Plan
in whole or in part; provided that, no amendment that requires shareholder
approval in order for the Plan to continue to comply with Section 162(m) of the
Code shall be effective unless the same shall be approved by the requisite vote
of the shareholders of the Company. Notwithstanding the foregoing, no amendment
(other than an amendment necessary to comply with Section 409A of the Code)
shall affect adversely any of the rights of any Participant under any Award
following the end of the Performance Period to which such Award relates,
provided that the exercise of the Committee’s discretion pursuant to Section
5(b) to reduce the amount of an Award shall not be deemed an amendment of the
Plan.

(f)
Participant Rights. No Participant shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment for
Participants.

(g)
Termination of Employment.

(i)
Unless otherwise provided by the Committee, and except as set forth in
subparagraph (ii) of this Section 6(g), a Participant must be actively



6



--------------------------------------------------------------------------------




employed by the Company or one of its Affiliates at the end of the Performance
Period in order to be eligible to receive payment in respect of such Award.
(ii)
Unless otherwise provided by the Committee, if a Participant’s employment is
terminated as result of death, Disability or Retirement prior to the end of the
Performance Period, the Participant's Award shall be cancelled and in respect of
his or her cancelled Award the Participant shall receive a pro rata portion of
the Award as determined by the Committee and such Award shall be payable at the
same time as Awards are paid to active Participants.

(h)
Change in Control. Notwithstanding any provision in the Plan to the contrary,
upon a Change in Control, unless an outstanding Award is assumed, replaced or
converted by the successor or the resulting entity (or any parent thereof), each
outstanding Award shall be cancelled and in respect of his or her cancelled
Award a Participant shall receive a pro rata portion of the Award, calculated by
determining the achievement of the applicable Performance Goal or Performance
Goals based on actual performance though the date of such Change in Control, and
then multiplying this amount by a fraction, the numerator of which is the number
of days completed in the Performance Period prior to the Change in Control and
the denominator of which is the total number of days in the Performance Period
(the “Pro Rata Change in Control Amount”). The determination as to whether an
Award is assumed, replaced or converted in connection with the Change in Control
shall be made by the Committee, in good faith, taking into account such factors
as it deems appropriate, including the feasibility of continuing the applicable
Performance Goals or Performance Goals based on the resulting entity in the
applicable Change in Control. If (i) an Award is assumed, replaced or converted
pursuant to the immediately preceding sentence (an “Assumed Award”) and (ii) if
a Participant incurs a termination by the Company without Cause or if the
Participant terminates his or her employment for Good Reason, in each case,
prior to the end of the applicable performance period, then, unless otherwise
provided for in a Participant’s employment or severance agreement or in a
severance plan in which the Participant then participates, such Participant will
be entitled to receive a pro rata portion of the Assumed Award, assuming the
achievement of the underlying performance goals at target level and based on the
number of days completed in the Performance Period prior to the date of his or
her termination of employment. The pro rata portion of the Change in Control
Amount shall be paid in cash as soon as practicable following the Change in
Control and the pro rate portion of the Assumed Award will be paid within 30
days following such participant’s termination of employment. After a Change in
Control, the Committee may not exercise the discretion referred to in Section
5(b) to decrease the amount payable in respect of any Award which is outstanding
immediately prior to the occurrence of the Change in Control.





7



--------------------------------------------------------------------------------




(i)
Unfunded Status of Awards. The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Participant any rights that are greater than those of
a general creditor of the Company.

(j)
Governing Law. The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the laws of the State of Connecticut without giving
effect to the conflict of laws principles thereof.

(k)
Effective Date. The Plan shall take effect upon its adoption by the Board;
provided, however, that the Plan shall be subject to the requisite approval of
the shareholders of the Company in order to comply with Section 162(m) of the
Code. In the absence of such approval, the Plan (and any Awards made pursuant to
the Plan prior to the date of such approval) shall be null and void.

(l)
Beneficiary. A Participant may file with the Committee a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant and an Award is payable to the Participant’s
beneficiary pursuant to Section 6(b), the Participant’s estate shall be deemed
to be the grantee’s beneficiary.

(m)
Interpretation. The Plan is designed and intended to comply, to the extent
applicable, with Section 162(m) of the Code, and all provisions hereof shall be
construed in a manner to so comply.

7.
Detrimental Activity and Recapture Provisions.     The Committee or the Board
may provide for the cancellation or forfeiture of an Award or the forfeiture and
repayment to the Company of any gain related to an Award, or other provisions
intended to have a similar effect, upon such terms and conditions as may be
determined by the Committee or the Board from time to time (including under any
applicable clawback policy adopted by the Company), including, without
limitation, in the event that a Participant, during employment or other service
with the Company or an Affiliate, engages in activity detrimental to the
business of the Company. In addition, notwithstanding anything in the Plan to
the contrary, the Committee or the Board may also provide for the cancellation
or forfeiture of an Award or the forfeiture and repayment to the Company of any
gain related to an Award, or other provisions intended to have a similar effect,
upon such terms and conditions as may be required by the Committee or the Board
under Section 10D of the Exchange Act and any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which common stock of the Company
may be traded or under any clawback policy adopted by the Company.





8



--------------------------------------------------------------------------------










9

